Citation Nr: 1209707	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 31, 2005 for the grant of service connection for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 until retiring in April 1999.

A July 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granted service connection and a 30 percent rating for his generalized anxiety disorder effective January 31, 2005.  He was notified of that decision in a September 2005 letter.  In August 2006, so within the next year, he requested an earlier effective date.  The RO considered that statement as an entirely new claim for an earlier effective date, which it denied in a January 2007 decision, prompting this appeal to the Board of Veterans' Appeals (Board/BVA).  But that August 2006 statement, instead, was in actuality tantamount to a timely notice of disagreement (NOD) with the effective date that had been assigned for his generalized anxiety disorder in that July 2005 decision.  38 C.F.R. § 20.201 (2011).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  That July 2005 decision therefore did not become final and binding on him, including as concerning the effective date of his award.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200.  After denial of his earlier-effective-date claim in the January 2007 decision, a statement of the case (SOC) regarding this issue was provided in March 2008, and he since has completed the steps necessary to perfect his appeal of this claim by also submitting a substantive appeal (VA Form 9) in April 2008.  The net result of all of this is that he has not made a free-standing claim for an earlier effective date, so he is not attempting to overcome or vitiate the finality of a prior unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

Instead, his claim for service connection for a psychiatric disorder has remained pending since the initial filing of this claim.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath  v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for the disability).  And for this reason, the Board is granting his claim for an earlier effective date.


FINDINGS OF FACT

1.  The Veteran served on active duty in the military from March 1979 to April 1999 and filed his initial claim for service connection for an acquired psychiatric disorder (then claimed as depression) on September 30, 2002, so more than one year after his discharge from service.

2.  In a May 2003 rating decision, however, the RO denied that initial claim.  The Veteran was notified of that decision by way of a letter dated in May 2003, and an NOD was received from him in response in November 2003, in which he expanded his claim to include anxiety disorder.

3.  In an August 2004 rating decision, the RO denied service connection for an acquired psychiatric disability to include anxiety, depression, and/or adjustment disorder.  The Veteran was notified of that decision by way of an SOC that was mailed to him at his current address on September 2, 2004.

4.  A January 31, 2005 statement from the Veteran in which he requested reconsideration of that August 2004 rating decision is construed as a timely NOD with that decision, which therefore did not become final and binding.

5.  In the RO's subequent July 2005 decision, service connection was granted for generalized anxiety disorder as secondary to service-connected headaches, retroactively effective from January 31, 2005, the date of receipt of the Veteran's request for reconsideration of the August 2004 rating decision.

CONCLUSION OF LAW

The criteria are met for an earlier effective date of September 30, 2002 for the grant of secondary service connection for the generalized anxiety disorder.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Letters satisfying these notice requirements of § 3.159(b)(1) as concerning the claim for service connection were sent to the Veteran in October 2002 and March 2005, so prior to initially adjudicating this claim in July 2005 and, thus, in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letters informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  These letters did not advise him of the "downstream" disability rating and effective date elements of this claim pursuant to Dingess.  But additional notice was provided in a more recent November 2006 letter regarding this appeal for an earlier effective date.

This appeal arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for his generalized anxiety disorder.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has confirmed that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel 's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC in March 2008, addressing the downstream effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than January 31, 2005, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (wherein the Court held that proper VCAA notice, in response to claims as here for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

Consequently, the Board finds that all necessary development of the downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran filed this claim, so an examination and opinion - including a "retrospective" opinion, are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  This is especially true since the Board is granting this claim, inasmuch as there is sufficient evidence already of record to permit doing this.  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II.  Analysis

The Veteran believes the effective date of his award of service connection for his generalized anxiety disorder should coincide with his initial claim for service connection for depression in late September 2002.  He essentially contends that he properly appealed the RO's May 2003 decision that denied his original claim for service connection for depression, but that the RO lost relevant documents.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).


In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r). 
While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Turning now to the relevant facts and procedural history of this particular case.  The Board sees that an original claim for compensation was received on September 30, 2002, so more than three years after the Veteran had separated from service in April 1999.  He claimed entitlement to service connection for multiple disabilities, including "depression," which he asserted had begun during his service.  He did not claim entitlement to service connection for any other psychiatric disorder.


In a May 2003 rating decision, the RO denied that initial claim for depression.  In its decision, the RO noted that the Veteran also had been treated for anxiety, but did not adjudicate the issue of whether service connection alternatively was warranted for the anxiety.  The Veteran was notified of that decision by a letter dated in May 2003.

In an October 2003 NOD, received by VA in November 2003, the Veteran contested the denial of service connection for depression.  In this document, he for the first time claimed entitlement to service connection for "anxiety/depression" and contended that service connection should be established for a mental disorder associated with increased stress levels.  He asserted that his anxiety/depression was directly associated with his chronic severe pain that began on active duty and first manifested as increased stress.

In an August 2004 rating decision, the RO denied service connection for an acquired psychiatric disability to include anxiety, depression, and/or adjustment disorder.  The Veteran was notified of that decision by way of an SOC that was mailed to him at his current address on September 2, 2004.

Although the Veteran submitted other correspondence to the RO in December 2004 regarding the issue of his service-connected headaches, he did not submit a substantive appeal (or equivalent correspondence) within one year of the May 2003 notice of the denial of service connection for an acquired psychiatric disability, or within 60 days after the September 2004 SOC.

On January 31, 2005, however, the RO received a statement from the Veteran in which he requested reconsideration of the RO's decision that had denied his claim for a service-connected disability rating for "anxiety/depression as secondary to [his] service-connected headaches and neck pain (cervical)/arthritis."  At the end of this document, he asked the RO to establish a reopened claim for secondary anxiety/depression to his service-connected conditions.


In the July 2005 rating decision, the RO granted secondary service connection for generalized anxiety disorder - retroactively effective from January 31, 2005.  The RO awarded service connection for this disorder on the basis that it was secondary to service-connected headaches, meaning caused or aggravated by them.  38 C.F.R. § 3.310(a) and (b).

In an August 2006 statement that the Board has construed as a timely NOD with that July 2005 rating decision, the Veteran pointed out that he had filed his original service-connection claim for "depression (anxiety disorder)" on September 30, 2002, and that he also had filed an earlier NOD in October 2003.  He asserted the RO never sent him an SOC "and he had no further correspondence."  He said he then reopened his claim for depression/anxiety on January 26, 2005.  He stated that he believed that "the VA drop/lost/misplaced etc... the claim and did not respond to a pending claim."  He therefore requested an earlier effective date of September 30, 2002, coinciding with the date of receipt of his initial claim.

In a July 2007 statement, the Veteran contended that an earlier effective date should be granted for his service-connected generalized anxiety disorder because VA lost his NOD that was filed on October 27, 2003.

In April 2008, the Veteran reiterated the arguments he made in his August 2006 statement.

Although the Veteran did not submit a timely substantive appeal (VA Form 9 or equivalent statement) to the May 2003 denial of his claim, the RO's August 2004 rating decision began a new appeal period from September 2, 2004, the date of notice of that decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  As a result, the Board finds that the Veteran's January 2005 letter requesting reconsideration of that August 2004 rating decision may be considered a timely NOD with that rating decision, as it was received within one year of the September 2004 SOC and notice of that August 2004 decision.  Thus, the May 2003 rating decision and the August 2004 rating decision did not become final and binding.

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Thus, the Veteran's initial claim for service connection for what he described as "depression" also encompassed anxiety, since private medical records obtained in October 2002 from Dr. E. indicated the Veteran also had been treated for anxiety in December 2001, for which Xanax was prescribed.  Private medical records from Dr. H. reflect that the Veteran was diagnosed with and treated for depression from November 2000 to January 2001.  These medical records were on file at the time of the RO's May 2003 decision, and thus, under Clemons, the Board finds that the Veteran's initial claim for service connection for a psychiatric disorder encompassed both depression and anxiety disorder.

But having said that, the effective date for a secondarily service-connected condition (such as the Veteran's generalized anxiety disorder) is not necessarily identical to that of the original condition (headaches).  Instead, the effective date can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  However, if it is shown his initial claim in September 2002 was for both depression and anxiety, so not just for depression, he could circumvent this general rule or it would not apply to his particular situation and circumstances.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Hence, resolving all reasonable doubt in the Veteran's favor, the RO had constructive notice of his anxiety claim since September 30, 2002, when he first claimed entitlement to VA benefits for a psychiatric disorder.  Regardless of whether a claimant identifies a particular disorder upon filing an initial claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  See Clemons, supra. 

Accordingly, the Board finds that an earlier effective date of September 30, 2002 (though no earlier) is warranted for the grant of service connection for the generalized anxiety disorder as secondary to service-connected headaches, as this was the date of receipt of the Veteran's original claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).  An earlier effective date prior to September 30, 2002 may not be assigned for this disability, however, as the claim was filed more than one year after his separation from service and there was no earlier formal or informal claim for service connection for this disability, and because the effective date of service connection for this secondarily service-connected disorder may not be earlier than the effective date of service connection for the precipitating headaches.  Id.; Ellington, supra.


ORDER

An earlier effective date of September 30, 2002, is granted for secondary service connection for the generalized anxiety disorder. 



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


